DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art reference of record, Kawaguchi et al. (US 2014/0339842), teach a lead line routing structure (Figures 1, 2, 3b, and 6) comprising: 
a lead line (70) that has an elliptic cross section (see figure 3b); 
a bracket (along the door as shown in figure 6) that includes a routing surface (surface of bracket) on which the lead line is routed; and 
a guide (52) arranged on the routing surface to guide the lead line away from the routing surface, wherein 
the guide includes a holding wall (see walls and surfaces of guide 52 in figure 2) that includes a first main surface opposed to and spaced apart from the routing surface and a second main surface at a back side of the first main surface, 
the holding wall includes a guide hole (65 in figure 3b), which extends through the holding wall from the first main surface to the second main surface to guide the lead line extending between the routing surface and the holding wall to the second main 
the slit (between lips in figure 3b) has a width set to be less than a major axis diameter (horizontal diameter of 70 in figure 3b) of the lead line.
Kawaguchi et al. fail to teach “the slit has a width set to be greater than a minor axis diameter of the lead line”, as set forth in claim 1. NOTE: The “minor axis diameter of the lead line” in Kawaguchi et al. is interpreted as the vertical diameter of 70 in figure 3b.

As for claim 6, Kawaguchi et al. teach a sensor attachment bracket (Figures 1, 2, 3b, and 6) supporting a foreign material detection sensor (80) that detects entrapment of foreign material in a motor-driven opening and closing body of a vehicle (Abstract), wherein a lead line (70) that has an elliptic cross section (see figure 3b) and is connected to the foreign material detection sensor (80) is routed on the sensor attachment bracket, the sensor attachment bracket comprising:
a routing surface (surface of bracket shown in figure 6) on which the lead line is routed; and
a guide (52) arranged on the routing surface to guide the lead line away from the routing surface, wherein
the guide includes a holding wall (see walls and surfaces of guide 52 in figure 2) that includes a first main surface opposed to and spaced apart from the routing surface and a second main surface at a back side of the first main surface,
the holding wall includes a guide hole (65 in figure 3b), which extends through the holding wall from the first main surface to the second main surface to guide the lead line extending between the routing surface and the holding wall to the second main 
the slit (between lips in figure 3b) has a width set to be less than a major axis diameter (horizontal diameter of 70 in figure 3b) of the lead line.
Kawaguchi et al. fail to teach “the slit has a width set to be greater than a minor axis diameter of the lead line”, as set forth in claim 6. NOTE: The “minor axis diameter of the lead line” in Kawaguchi et al. is interpreted as the vertical diameter of 70 in figure 3b.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 9, 2022